Claims 1-17 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 1 objected to because of the following informalities:
Claim 1 recites the limitation “ a cleaning composition (C)”. The clear composition in lines 4, 6-7 and 10 should end with “(C)” to make the claim in proper form.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, 12-13 and 15 recite the phrases “preferably” and “more preferably”. The phrases “preferably” and “more preferably” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
Claim 9 recites the term “substantially”.  The term “substantially”  is a relative term which renders the claim indefinites. The term “substantially” is not defined by the claim and the specification does not provide any guidance.
Claims 10, 12 and 13 recite the limitation “anionic surfactant”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-8, 11, 14, 16 and 17 dependent upon a rejected base claim. Therefore, these claims are rejected as well.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2011/0272493 A1) in view of Torres Rivera et al. (US 2018/0110689 A1).
Richardson et al. (US’ 493 A1) teaches a reservoir (bottle) (22) suitable for holding liquid and wherein the reservoir attached to the sprayer (20) and spray engine operated by a trigger (lever) (24) and a spray nozzle (diffuser unit) (28) for dispersing liquid from the bottle (22) and the pump causing the liquid from the reservoir (bottle) (22) to be dispensed (see page 2, paragraphs, 0031-0035 and sheets 1 to 6, Figs 1-6), wherein the volume dispensed per stroke range from 0.5 mL (cc) to 1.4 mL (cc) (see page 5, paragraphs, 0064 and 0075) and wherein the liquid may comprise cleanser as claimed in claims 1-9 (see page 1, paragraph, 0002).
The instant claims differ from the teaching of Richardson et al. (US’ 493 A1) by reciting a liquid cleaning composition comprising a mixture of surfactants comprising at least one nonionic surfactant and at least one amphoteric surfactant in the claimed amounts.  
 However, Richardson et al. (US’ 493 A1) teaches a reservoir (bottle) (22) suitable for holding liquid that may comprise cleanser (see page 1, paragraph, 0002).
Torres Rivera et al. (US’ 689 A1) in analogous art of personal cleaning formulation, teaches a shampoo in a foam for providing hair care benefits wherein the shampoo comprises a mixture of surfactants include anionic surfactants that comprises lauryl sulfate as claimed in claim 12 (see page 2, paragraph, 0036), nonionic surfactants and amphoteric surfactants in the mounts from about 1% to about 15% (see page 4, paragraph, 0044) and wherein nonionic surfactants include alkyl polygluycolides and amphoteric surfactants include cocoamidopropyl betaine as claimed in claims 1, 10-11 and 16 (see page 4, paragraph, 0044 and page 5, paragraph, 0055) and wherein the cleaning composition comprises 45% to about 78% water and wherein the  amounts of the surfactants and water referred to the total weight of surfactants and water as claimed in claims 1 and 10 (see page 7, paragraph, 0087) and wherein the cleaning composition comprises 20-45 wt. % detersive surfactants that include 10-40 wt. % of anionic detersive surfactants that represent 88 wt.% of the total weight of the surfactant’s mixture in the cleaning composition as claimed in claim 13 (see 6, paragraph, 0066). Torres Rivera et al. (US’ 689 A1) also teaches a method of treating hair comprising providing a hair care composition and dispensing the hair care composition as a foam from using a mechanical foam dispenser or an aerosol foam dispenser and applying the composition to the hair as claimed in claims 15 and 17 (see page 20, paragraph, 0234). Torres Rivera et al. (US’ 689 A1) further, teaches a mechanical foam dispenser (kit) that comprises a reservoir (bottle) (first component) for folding the hair care composition (second component) as described above, and wherein the reservoir (bottle) may be integrated with the aerosol foam dispenser as claimed in claim 14 (see page 17, paragraph, 0195).
Therefore, in view of the teaching of the secondary reference of Torres Rivera et al. (US’ 689 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the trigger pump sprayer of Richardson et al. (US’ 493 A1) by incorporating the personal cleaning composition as taught by Torres Rivera et al. (US’ 689 A1) to arrive at the claimed invention. Such a modification would have been obvious because Richardson et al. (US’ 493 A1) as a primary reference clearly teaches that the trigger sprayers are well-known in the art which utilize a handheld reservoir that may hold any liquid desired to be sprayed in foam and wherein the liquid may be cleanser (see page 1, paragraph, 0002). Torres Rivera et al. (US’ 689 A1) as a secondary reference in analogous art of a personal cleaning formulation, refers to the shampoo composition that can be deliver in the form of foam by using a mechanical foam dispenser (see page 20, paragraph, 0234), and, thus, the person of the ordinary skill in the art would expect that the use of the shampoo composition as taught by Torres Rivera et al. (US’ 689 A1) would be similarly useful and applicable to be used with the spraying device taught by Richardson et al. (US’ 493 A1), absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761